Citation Nr: 0114416	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  97-26 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the calculated amount of $1,138.  
(The issue of entitlement to service connection for a 
bilateral shoulder disability will be addressed in a separate 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1959.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Committee on Waivers and Compromises of the Department of 
Veterans Affairs (hereinafter VA) Regional Office in 
Nashville, Tennessee, (hereinafter RO).  In January 2001, a 
hearing was held at the RO before the Board Member signing 
this document, who was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & 
Supp. 2000).  However, testimony concerning the issue 
addressed in this decision was not presented at this hearing.   
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  The veteran was awarded disability pension effective from 
July 1993 by way of an April 1994 rating decision.  

3.  The veteran reported on a VA Form 6 received in January 
1997 that he had received additional income in November 1996 
in the form of an award of $19,000 of Workmen's Compensation; 
as a result, his income exceeded the threshold for 
eligibility for pension benefits, and he was informed by 
letter dated in February 1997 that his pension award would be 
terminated effective from December 1, 1996.  This action 
resulted in the overpayment in question, ultimately 
calculated as $1,138.  

4.  There was not a significant degree of fault on the part 
of the veteran in creation of the overpayment.  Recovery of 
the indebtedness would seriously impair his ability to meet 
necessary living expenses.

CONCLUSION OF LAW

Recovery of the overpayment of improved pension benefits of 
$1,138 would be against the principles of equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. 
§ 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Summarizing the facts pertinent to this case, which are not 
in dispute, the veteran was awarded disability pension 
effective from July 1993 by way of an April 1994 rating 
decision.   The veteran reported on a VA Form 6 (Improved 
Pension Eligibility Verification Report) received in January 
1997 that he had received additional income in November 1996 
in the form of an award of $19,000 of Workmen's Compensation.  
As a result, the veteran's income exceeded the threshold for 
eligibility for pension benefits, and he was informed by 
letter dated in February 1997 that his pension award would be 
terminated effective from December 1, 1996.  This action 
resulted in the overpayment in question, ultimately 
calculated as $1,138.  The veteran requested a waiver of the 
overpayment, which was denied by a May 1997 decision of the 
Committee on Waivers and Compromises at the RO (hereinafter 
Committee). 

The Committee did not hold that there had been fraud, 
misrepresentation or bad faith on the part of the veteran in 
creation of the overpayment in question, and there is nothing 
in the record suggesting as such in the record.  Accordingly, 
under the law, the veteran's request for a waiver of recovery 
of the indebtedness is therefore not barred on the basis of 
any of those factors.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.  
The Committee did essentially hold, however, that recovery of 
the indebtedness would not be against the principles of 
equity and good conscience, and denied the request for a 
waiver on this basis.  In this regard, the Committee 
concluded in essence that the amount of the veteran's 
workmen's compensation was sufficient to repay the debt owed 
VA without creating undo hardship or depriving the veteran of 
the basic necessities of living.  

In determining whether recovery of an indebtedness from a 
claimant would be against equity and good conscience, the 
facts and circumstances in the particular case must be 
weighed carefully.  Different factors will enter into such 
decision, such as the relative fault of the debtor, weighing 
such fault against any fault on the Government's part, 
whether there was any unjust enrichment, whether there would 
be undue financial hardship resulting from recovery of the 
overpayment, whether recovery of the overpayment would defeat 
the purpose of benefits otherwise authorized and whether the 
debtor relinquished a valuable right or changed position by 
reason of having relied upon the erroneous benefit.  38 
U.S.C.A. § 5302; 38 C.F.R. § 1.965.

In this case, as indicated previously, the award of improved 
pension was terminated due to excess family income arising 
from receipt of the $19,000 of Workman's Compensation, which 
the veteran reported he received in November 1996.  While 
there was some fault on the part of the veteran in creation 
of the overpayment by not immediately reporting the Workman's 
Compensation Award, the veteran was not unreasonably tardy in 
reporting in this income, as he notified the VA within two 
months of receipt of this award.  Accordingly, the Board 
concludes that there was not a high degree of fault on the 
part of the veteran in the creation of the overpayment.

Turing to the veteran's financial situation, on the Financial 
Status Report completed by the veteran in March 1997, he 
indicated that his monthly income consisted of $137.30 of 
retirement benefits.  Monthly expenses were reported as 
$137.38.  Thus, while he reported that he owned a home of 
unspecified value, it appears that the veteran has been 
living at essentially a poverty level.  Given the information 
provided by the veteran, recovery of the debt in question 
would therefore result in a financial hardship for him. 

In short, after carefully considering the entire record in 
this case, the Board concludes that recovery of the 
overpayment of improved pension benefits would be against the 
principle of equity and good conscience.  38 U.S.C.A. § 5302; 
38 C.F.R. § 1.965.  Accordingly, it follows that entitlement 
to waiver of recovery of the indebtedness of $1,138 is in 
order.  In arriving at its decision, the Board has resolved 
all doubt in favor of the veteran.  38 U.S.C.A. § 5107.


ORDER

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the calculated amount of $1,138 
is granted.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

